Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
My learned colleagues here determine that entrapment is available as a defense in an administrative proceeding and support their conclusion -with very cogent rationale'. I, however, do not believe we should judicially accept this defense in such a proceeding and especially not in a proceeding before the Pennsylvania State Horse Racing Commission (Commission) which has such unique objectives.1
Entrapment is a statutory defense to criminal actions in Pennsylvania. It is my position that if the defense is to be extended to administrative proceedings, it first must be ordained by the legislature. I *483further believe that the case law relied upon by the Commission2 is more persuasive than that relied upon the Petitioner.3 Finally, I believe that entrapment is such a complicated and variegated defense that adjudicatory personnel of administrative boards, commissions and agencies, who are largely untrained in the law, are ill-equipped to determine whether or not the defense should prevail in an administrative proceeding.
To illustrate my last point in the preceding paragraph, I respectfully disagree with my colleagues who, of course, are well-trained in the law, that the factual matrix of the instant case gives rise to the defense of entrapment. Consider what transpired: Vergara, who was the enticing jockey, did not know he was dealing with enforcement officers when he induced the Petitioner to accept the $500. One of the first requirements of entrapment is that the acting party be either a public law enforcement officer or a person acting in cooperation with snch an official. See Section 313 of Crimes Code, as amended, 18 Pa. C. S. §313. Cases from the Third Circuit of the United States Court of Appeals have consistently held that the entrapment defense is not available if the person alleging entrapment was brought into the criminal enterprise by someone not a government agent. See United States v. Twigg, 588 F.2d 373 (3rd Cir. 1978) and cases cited therein. Verg’ara was neither a law enforcement officer nor a person acting’ in cooperation with such officers. I do not believe that it makes any difference that Petitioner attempted to return the $500. The “bottom line” is that he kept it and he kept it when he was outside the presence of the law enforcement *484officers. It .is hard for me to conceive that any intimidation occurred' at-that time. •
When law enforcement officers overreach their authority to the point where their conduct is outrageous, fundamental fairness, of course, requires that a defendant cannot he convicted of- a crime. Twigg. Here, of course, there is no criminal action and, in my opinion, the conduct -of the enforcement officials falls short of -being outrageous in any event.
Finally, I do not believe that Petitioner has proved that the enforcement officers or the Commission failed to adhere to lawful oral communication intercept procedures.
. I, therefore, would affirm the Commission.

 See slip opinion pages 8 and 9.


 Ballew v. Ainsworth, Mo. App. , 670 S.W. 2d 94 (1984).


 Patty v. Board of Medical Examiners, 9 Cal. 3d 356, 508 P.2d 1121, 107 Cal. Rptr. 473 (1973).